 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1378 
In the House of Representatives, U. S., 
 
September 28, 2010 
 
RESOLUTION 
Condemning the theft from the Mojave National Preserve of the national Mojave Cross memorial honoring American soldiers who died in World War I. 
 
 
Whereas in 1934, World War I veterans placed a cross memorial on Sunset Rock near Barstow, California, with a wooden plaque proclaiming the simple monument honored the lives of all who have defended America and freedom;  
Whereas in 2002, Congress declared the Mojave Cross a national memorial, the only such memorial dedicated to the war dead of World War I;  
Whereas in 2003, Congress passed legislation to protect the Mojave Cross memorial by providing for a land swap that would leave the cross on private land, to be maintained by the Veterans of Foreign Wars;  
Whereas, on April 28, 2010, the United States Supreme Court, in Salazar v. Buono, reversed a Court of Appeals judgment that invalidated an effort by Congress to preserve the Mojave Cross memorial through a land transfer and remanded the case for further proceedings; and  
Whereas, on May 9, 2010, the Mojave Cross memorial was reportedly vandalized and stolen: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the illegal removal of the Mojave Cross memorial by vandals as a repulsive act that is an insult to the brave men and women who have served in the Armed Forces and who have given their lives to defend the country; and  
(2)urges the National Park Service and Federal law enforcement to continue working with the Veterans of Foreign Wars to recover the Mojave Cross memorial.  
 
Lorraine C. Miller,Clerk. 
